Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claims 1, 6 and 9 amended 
Claims 4, 12 and 22-23 canceled
Claims 1-3, 5-11 and 13-21 pending 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/25/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7, 9, 13, 15 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cooper (WO 2005/005687 A1) in view of Lee (NPL, Very long Ag nanowire synthesis and its application in a highly transparent, conductive and flexible metal electrode touch panel, 2012).
Consider Claims 1, 7, 9, 13 and 15, Cooper teaches the process of fused nanostructured network forming metal coating layer [0023]. Cooper teaches the process contacting nanostructured material with a solution (fusing solution) where the solution comprise a dissolved metal salt (metal ion source) and a liquid medium (Claim 1), where the nanostructure is metal nanowires (Claim 12), and the liquid medium comprises water, organic solvent or acid (reducing agent source) (Claim 21). Cooper teaches the process of decomposing/reducing the metal ion source to its metal corresponding metal element as a metal coating (Claim 1). Thus, the contacting of the metal nanowires with the fusing solution (having the metal ion source and reducing agent source) and fusing the nanowires formed the claimed network structure [0023]. Cooper teaches the removing the liquid medium/solvent using heating process during the fusing process (Claim 5) for concentration the fusing solution. Thus, effecting the reduction and the fusing process. 
Copper does not explicitly teach the use of a substrate for form of film.
However, Lee is in the art of forming metal nanowire conductive network (abstract), teaches the applying of solution having concentrated AgNW on a substrate 
It would have been obvious to person having ordinary skill in the art at the time of the invention to combine Copper with Lee to form the metal nanowires film prior to fusing step to, provide with conductive film with low resistivity such as 19Ω/□ (page 6409, section 2.3 and Fig. 2B).
The combined Cooper (with Lee) teaches the sheet resistant of less than 120 Ω/□  (9-69 Ω/□) and the transparency percentage of at least 89% (89-95%) through the film (for very long AgNW) (Fig. 2B). In the case where the claimed ranges, “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). (MPEP 2144.05).
Consider Claims 2-3 and 10-11, the combined Cooper (with Lee) teaches the metal ion source (dissolved metal salt) to includes metal ion such as silver, copper, palladium, gold, tin, iron, cobalt, platinum, nickel, titanium and mixture thereof (Cooper, Claim 2), and where the metal nanowires are made from silver (Cooper, Claims 12-13). Thus, the combined Cooper (with Lee) teaches the process which encompass the metal nanowires being the same (such as both are silver) and different form the metal ion source (such as silver NW with copper ion source).
Consider Claims 5-6, the combined Cooper (with Lee) teaches the fusing solution having acid (Cooper, Claim 21) in the fusing process (per claim 1 rejection). Thus, the acid is effective to ionize the metal nanowire as a metal ion source.
Consider Claims 14 and 16
The combined Cooper (with Lee) does not explicitly teach the claimed loading density and the haze value.
However, the combined Cooper (with Lee) teaches each and every process step and limitation of the applicant’s claims, including the “forming a supported fused metal nanowires network onto a substrate”. Since the “resulting film having a loading density on the substrate of 0.01-200 mg/m2, and haze of no more that 0.8%” by the applicant’s claimed process is simply a function of the “forming a supported fused metal nanowires network onto a substrate”, and the combination of the Cooper (with Lee) teaches the claimed process steps. The process of the combination of Cooper (with Lee) would have inherently produced “resulting film having a loading density on the substrate of 0.01-200 mg/m2, and haze of no more that 0.8%” unless essential process steps and/or limitations are missing from the applicant’s claims. 
Consider Claim 21, the combined Cooper (with Lee) teaches pre-patterning of the substrate with a mask prior to coating the AgNW film (Lee, Fig. 1A)

Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cooper (WO 2005/005687 A1) in view of Lee (NPL, Very long Ag nanowire synthesis and its application in a highly transparent, conductive and flexible metal electrode touch panel, 2012), and in further view of Ding (PG Pub 2008/0292979 A1). 
Consider Claim 8, the combined Cooper (with Lee) teaches the previously taught above.
The combined Copper (with Lee) does not teach the partly coating the nanowire film.
However, Ding is in the art of nanostructure film on a substrate (abstract) where the nanostructure film made of metal nanowires [0006], teaches the forming of nanowires film on a substrate [0023] then after the fabrication on the substrate selectively patterning using mask of the film [0024].
It would have been obvious to person having ordinary skill in the art at the time of the invention to combine Cooper (with Lee) with Ding to selectively coat using fusing solution for only portion of the metal nanowires film (of Cooper) using masking material of Ding, to provide with a patterned fused metal nanowires film having a higher or a desired electrical conductivity (less sheet resistance) and desired optical transparency than the un-fused portions [0029].
Although the combined Cooper (with Lee and Ding) does not show the claimed 10 times less sheet resistance, however, it would be obvious for skilled person in the art to select/adjust the patterning area size, metal nanowires materials, nanowires size, fusing solution concentration, etc., using routine experimentation and known engineering principles achieving the claimed sheet resistance and optical transparency values, with reasonable expectation of success.

Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cooper (WO 2005/005687 A1) in view of Lee (NPL, Very long Ag nanowire synthesis and its application in a highly transparent, conductive and flexible metal electrode touch panel, 2012), and in further view of Pan (PG Pub 2006/0205240 A1). 
Consider Claim 17
The combined Copper (with Lee) does not teach the rinsing and drying the fused nanowire film.
However, Pan is in art of forming interconnect nanostructure film on a substrate (abstract, Fig. 3) using nanowires [0030], teaches the forming of fused (sufficiently interconnect) nanostructure film on a substrate [0089]-[0092], then the rinsing (washing off) the film [0093], where the film would obviously dry.
A person having ordinary skill in the art before the effective date of the claimed invention would combine Cooper (with Lee)  with Pan to rinse and dry the fused film, to remove extra and unreacted fusing solution form the system/interconnected nanowires film structure.

Claims 18-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cooper (WO 2005/005687 A1) in view of Lee (NPL, Very long Ag nanowire synthesis and its application in a highly transparent, conductive and flexible metal electrode touch panel, 2012), and in further view of Winoto (PG Pub 2011/0253668 A1).
Consider Claims 18-19, the combined Cooper (with Lee) teaches the previously taught above.
The combined Copper (with Lee) does not teach the etching of the fused film.
However, Winoto is in the art of forming pattern conductive layer (abstract) using fused/interconnected nanowires [0006], teaches selectively patterning using etching solution for removing of a portion of the fused nanowires film [0006].
It would have been obvious to person having ordinary skill in the art at the time of the invention to combine Cooper (with Lee) with Winoto to etch a selected fused portion of the nanowires film, to provide with a desired transparent conductive pattern [0006].

Claims 18 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cooper (WO 2005/005687 A1) in view of Lee (NPL, Very long Ag nanowire synthesis and its application in a highly transparent, conductive and flexible metal electrode touch panel, 2012), and in further view of Srinivas (PG Pub 2013/0056244 A1). 
Consider Claims 18 and 20, the combined Cooper (with Lee) teaches the previously taught above.
The combined Copper (with Lee) does not teach the etching of the fused film.
However, Srinivas is in the art of pattern of conductive film coated on a substrate (abstract), using metal nanowires [0061], and fusing the nanowires using reducing agent [0075], teaches the laser ablating of film coated substrate [0180].
A person having ordinary skill in the art before the effective date of the claimed invention would combine Copper (with Lee) with Srinivas to etch a selected fused portion of the nanowires film, to provide with a desired transparent conductive pattern.

Response to Arguments
Applicant’s arguments, filed 01/25/2021, with respect to the rejection(s) of claim(s) 1-3, 5-11 and 13-21 under 103a have been fully considered and are persuasive.  Therefore, the 

The previously applied 112 claims rejection, in light of the amended claim are now withdrawn.

The applicant argued against Magdassi using the NPL of Chang and Bartek.
However, in light of the applicant argument new art of Lee is applied, thus the applicant argument is moot.

The applicant argued against Cooper, on the ground that Cooper does not discuss the transparent structure.
However, Lee disclose the transparency of the AgNW film with very long AgNW with 89% or more (Fig. 2B).

All other applicant arguments not specifically addressed above are deemed unpersuasive as either not commensurate in scope with the broadly drafted claims or are unsupported by factual evidence and are deemed mere attorney speculation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad Mayy whose telephone number is (571)272-9983.  The examiner can normally be reached on Monday to Friday, 8:00am -5:00PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Mohammad Mayy/
Art Unit 1718 
/DAVID P TUROCY/Primary Examiner, Art Unit 1718